Stephens, J.
1. The mere stimulation of a person’s senses as a result of a negligent act of another, which causes no actual physical or material damage, but only an unpleasant sensation, is injuria sine damno. Where, through the negligence of a dentist while operating in the mouth of a patient, the patient is caused to swallow a bitter and ill-tasting liquid, but sustains no ill effect therefrom other than the disagreeable *386stimulation of tlie patient’s sense of taste, the patient has suffered no actionable damage.
Decided April 21, 1930.
Louis II. Foster, for plaintiff.
Bryan & MiddlebrooTcs, for defendant.
2. The mere fact that one event chronologically follows another is alone insufficient to establish a causal relation between them. Post hoc non propter hoe. Evidence that a woman suffered a pain in her heart and other physical ailments after having swallowed a liquid, the nature and character of which does not appear except that it was suitable for use as a hypodermic by a dentist while operating in a person’s mouth and possessed a bitter and disagreeable taste, is, in the absence of evidence as to any facts tending to show a causal relation between the woman’s physical condition and the swallowing of the liquid, insufficient to authorize an inference of fact that her condition was caused by the swallowing and the ill tasting effects of the liquid.
3. The evidence was insufficient to authorize a recovery, and the court properly granted a nonsuit.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.